PER CURIAM.
This appeal is from a summary judgment entered in favor of appellee, defendant in the trial court. The appellant, Bennett Krupkin, filed suit against Hughes Manufacturing Company Incorporated of Pinel-las County for back salary incurred during the course of his employment.
*185The courts have on many occasions held that summary judgment should be issued with great caution. Where there is an issue of material fact in dispute it should go to the trier of fact, whether judge or jury.
We have examined the record, the briefs and heard oral argument, and we believe that there are issues of material fact which would defeat the entry of summary judgment.
For this reason we reverse.
LILES, Acting C. J., McNULTY, J., and DAYTON, ORVILLE L., Jr., Associate Judge, concur.